Order entered March 2, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00040-CV

                       IN RE NOEL ALONSO MEJIA, Relator

               Original Proceeding from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F93-00369-VU

                                       ORDER
                        Before Justices Lang, Fillmore and Brown

      Before the Court is relator’s Motion to Produce Entire Trial Record/Clerk and Court

Reporter’s Record. We DENY the motion.


                                                  /s/   DOUGLAS S. LANG
                                                        PRESIDING JUSTICE